JUDGE HAZELRIGG
delivered the opinion of the court.
The charter of the town of Greenville, Muhlenberg county, provides “ Tbat the police judge of said town shall *598have exclusive jurisdiction over the county judge and justices of said county for the trial of all penal offenses occurring within the corporate limits of said town, over which he now has jurisdiction; and all fines and forfeitures for offenses committed in said town, when collected, shall be paid to the treasurer of said board of trustees of said town, to be by them used in the improvement of the streets of said town.”
By further act it is provided “ That for all fines imposed for violation of the by-laws and ordinances of said town, as well as for all violation of the penal laws of the Commonwealth, committed within the corporate limits of said town, that the fine and penalty so assessed shall be for the use and benefit of the town of Greenville, and shall be, when collected, paid to the treasurer of the trustees of the town, and by the trustees used for the benefit of said town.”
The provision first quoted was approved March 4,1869, and the amendment March 23, 1886.
At its April term, 1891, certam fines were imposed in the Muhlenberg Circuit Court on indictments by the grand jury for misdemeanors and violations of the penal laws of the State, committed subsequently to March 23, 1886, and within the corporate limits of said town.
The trustee of the jury fund collected these fines, and thereupon the trustees of the town, by motion in the circuit court, sought to compel the appellee, the trustee of the jury fund, to pay to the town treasurer the moneys so received by him. The circuit court adjudged the act of March, 1886, unconstitutional, overruled the motion and dismissed the proceeding. Erom this judgment the trustees of the town have appealed.
*599By the act of March, 1869, exclusive jurisdiction was •attempted to be given the police court “ over the county judge and justices of the county.”
By the amendment of March, 1886, it is provided that, “ for all fines imposed” — evidently meaning in said police •court — “ for violation of the by-laws and ordinances of said town, as well as for all violation of the penal laws of the Commonwealth committed within the corporate limits of the town, that the fine and penalty so assessed ” — still clearly referring to an assessment of fine and penalty in the police court, that being the sole court mentioned in the act — “ shall be for the use and benefit of the town of Greenville.”
"We are of opinion that the acts mentioned were not intended to divert from their usual course, as provided by the general law, the fines recovered in the circuit court, .and cover them into the town treasury.
The only court under consideration was the police court, and the fines and forfeitures referred to must have been those imposed in that court. And especially should this construction be adopted, as by it the constitutionality of the provisions of the charter is saved from question.
The judgment below is affirmed.